— Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 16, 1974, which disqualified claimant from receiving benefits on the ground he voluntarily left his employment without good cause. Where there is contradictory proof in the testimony and in claimant’s application for benefits and his summary of insurance interview, issues of fact and credibility are presented for the board’s determination. Although the employer and claimant testified that claimant was laid-off due to lack of work, the board was not required to accept such testimony. Taking the record in its entirety, we conclude that the determination is supported by substantial evidence and we must affirm. Decision affirmed, without costs. Herlihy, P. J., Sweeney, Kane, Koreman and Larkin, JJ., concur.